Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. 
As to claims 6 and 10, the omitted structural positive cooperative relationships are: a hole of a connection portion of the first body, a hole of a connection portion of the second body, a hole of a connection portion of the third body and a rotation axis. 
In absence of essential structural positive relationship of the hole of a connection portion of the first body, hole of a connection portion of the second body, the hole of a connection portion of the third body and the rotation axis, it remains uncertain as to how the hole of a connection portion of the first body, hole of a connection portion of the second body, the hole of a connection portion of the third body and the rotation axis are structurally related to its associated element(s) and the claimed device. 

	Dependent claims 7-9 and 11-13 are necessarily rejected since they depend upon rejected base claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling. The disclosure does not enable one of ordinary skill in the art to practice the invention without an element or elements which would enable the claimed flexible display to be placed without being fixed to any of the plurality of columnar bodies, and which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). In absence of the essential element or elements, it cannot be realized as to how the claimed flexible display to be placed without being fixed to any of the plurality of columnar bodies. As shown in Fig 10(c), the flexible display (115) is fixed to the plurality of columnar bodies (111) thru element 115(c).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-5 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Satoh (USPN 7,787,097, of record).
As to claim 2, Satoh disclose applicant’s claimed electronic device (at least Figs. 1-2, 10-12) including:
	a flexible display (at least title; abstract); and
	a plurality of columnar bodies (2A, 2B, 2C) that support the flexible display,
	wherein the flexible display is placed without being fixed directly to any of the plurality of columnar bodies, i.e. the flexible display being fixed to plate shaped part (1) indirectly via attachment means, which could be sealant, mechanical means etc.
	As to claim 3, Satoh’s disclosed flexible display could be interpreted as foldable by way of the use of elements 2A, 2B, 2C, as shown in Fig. 2.

As to claim 5, a portion of the Satoh’s disclosed flexible display corresponding to the plurality of columnar bodies would be able to move in accordance with folding since the display is indirectly fixed to the element 2A, 2B, 2C.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh, as applied to claim 2.
	As to claim 6, since language of claim 6 is parallel to that of claim 6 is rejected for reasons set forth in the rejection of claim 1.

	The Examiner does not give a patentable weight to: a hole of a connection portion of the first body, a hole of a connection portion of the second body, a hole of a connection portion of the third body and a rotation axis, as cited in claim 6 since they are not cited positively in claims 6 and 10. 
	Satoh differs from applicant’s claimed electronic device in that a width of the first body is larger than a width of the second body in a direction perpendicular to the rotation axis.
	However such different dimensions would have been a matter of obvious design choice to one of ordinary skill in the art since such difference would be considered an obvious variant.
As to claim 7, 8, 11 and 12, since language of these claims is similar to that of claims 3 and 4, claims 7 and 8 are rejected for reasons set forth in the rejection of claims 3 and 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 8AM-3PM, 7PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/ASHOK PATEL/Primary Examiner, Art Unit 2879